MEMORANDUM**
William Armando Sinclair appeals the 70-month sentence imposed following his guilty plea to possession of cocaine with *336intent to distribute in violation of 21 U.S.C. § 841(a)(1). Sinclair argues that there was insufficient evidence to support the district court’s calculation of Sinclair’s criminal history based on a prior 1987 grand larceny conviction. We review for clear error, see United States v. Riley, 335 F.3d 919, 925 (9th Cir.2003), and we affirm.
A district court may rely upon an uncontested presentence report (“PSR”) to establish relevant facts at sentencing, including the existence of prior convictions. See United States v. Romero-Rendon, 220 F.3d 1159, 1161 (9th Cir.2000); United States v. Marin-Cuevas, 147 F.3d 889, 895 (9th Cir.1998). Sinclair did not contest the validity or veracity of the PSR or the 1987 grand larceny conviction described in the PSR, and thus there was sufficient evidence to sustain the district court’s findings, whether the standard of proof was by a preponderance of the evidence or by clear and convincing evidence. See Romero-Rendon, 220 F.3d at 1163. There was no clear error.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.